     Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 1 of 1000




DOSWASHINGTON004949
     Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 2 of 1000




DOSWASHINGTON004950
     Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 3 of 1000




DOSWASHINGTON004951
     Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 4 of 1000




DOSWASHINGTON004952
     Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 5 of 1000




DOSWASHINGTON004953
     Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 6 of 1000




DOSWASHINGTON004954
     Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 7 of 1000




DOSWASHINGTON004955
     Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 8 of 1000




DOSWASHINGTON004956
     Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 9 of 1000




DOSWASHINGTON004957
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 10 of 1000




DOSWASHINGTON004958
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 11 of 1000




DOSWASHINGTON004959
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 12 of 1000




DOSWASHINGTON004960
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 13 of 1000




DOSWASHINGTON004961
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 14 of 1000




DOSWASHINGTON004962
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 15 of 1000




DOSWASHINGTON004963
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 16 of 1000




DOSWASHINGTON004964
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 17 of 1000




DOSWASHINGTON004965
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 18 of 1000




DOSWASHINGTON004966
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 19 of 1000




DOSWASHINGTON004967
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 20 of 1000




DOSWASHINGTON004968
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 21 of 1000




DOSWASHINGTON004969
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 22 of 1000




DOSWASHINGTON004970
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 23 of 1000




DOSWASHINGTON004971
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 24 of 1000




DOSWASHINGTON004972
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 25 of 1000




DOSWASHINGTON004973
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 26 of 1000




DOSWASHINGTON004974
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 27 of 1000




DOSWASHINGTON004975
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 28 of 1000




DOSWASHINGTON004976
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 29 of 1000




DOSWASHINGTON004977
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 30 of 1000




DOSWASHINGTON004978
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 31 of 1000




DOSWASHINGTON004979
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 32 of 1000




DOSWASHINGTON004980
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 33 of 1000




DOSWASHINGTON004981
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 34 of 1000




DOSWASHINGTON004982
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 35 of 1000




DOSWASHINGTON004983
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 36 of 1000




DOSWASHINGTON004984
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 37 of 1000




DOSWASHINGTON004985
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 38 of 1000




DOSWASHINGTON004986
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 39 of 1000




DOSWASHINGTON004987
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 40 of 1000




DOSWASHINGTON004988
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 41 of 1000




DOSWASHINGTON004989
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 42 of 1000




DOSWASHINGTON004990
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 43 of 1000




DOSWASHINGTON004991
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 44 of 1000




DOSWASHINGTON004992
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 45 of 1000




DOSWASHINGTON004993
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 46 of 1000




DOSWASHINGTON004994
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 47 of 1000




DOSWASHINGTON004995
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 48 of 1000




DOSWASHINGTON004996
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 49 of 1000




DOSWASHINGTON004997
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 50 of 1000




DOSWASHINGTON004998
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 51 of 1000




DOSWASHINGTON004999
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 52 of 1000




DOSWASHINGTON005000
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 53 of 1000




DOSWASHINGTON005001
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 54 of 1000




DOSWASHINGTON005002
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 55 of 1000




DOSWASHINGTON005003
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 56 of 1000




DOSWASHINGTON005004
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 57 of 1000




DOSWASHINGTON005005
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 58 of 1000




DOSWASHINGTON005006
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 59 of 1000




DOSWASHINGTON005007
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 60 of 1000




DOSWASHINGTON005008
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 61 of 1000




DOSWASHINGTON005009
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 62 of 1000




DOSWASHINGTON005010
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 63 of 1000




DOSWASHINGTON005011
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 64 of 1000




DOSWASHINGTON005012
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 65 of 1000




DOSWASHINGTON005013
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 66 of 1000




DOSWASHINGTON005014
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 67 of 1000




DOSWASHINGTON005015
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 68 of 1000




DOSWASHINGTON005016
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 69 of 1000




DOSWASHINGTON005017
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 70 of 1000




DOSWASHINGTON005018
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 71 of 1000




DOSWASHINGTON005019
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 72 of 1000




DOSWASHINGTON005020
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 73 of 1000




DOSWASHINGTON005021
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 74 of 1000




DOSWASHINGTON005022
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 75 of 1000




DOSWASHINGTON005023
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 76 of 1000




DOSWASHINGTON005024
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 77 of 1000




DOSWASHINGTON005025
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 78 of 1000




DOSWASHINGTON005026
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 79 of 1000




DOSWASHINGTON005027
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 80 of 1000




DOSWASHINGTON005028
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 81 of 1000




DOSWASHINGTON005029
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 82 of 1000




DOSWASHINGTON005030
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 83 of 1000




DOSWASHINGTON005031
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 84 of 1000




DOSWASHINGTON005032
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 85 of 1000




DOSWASHINGTON005033
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 86 of 1000




DOSWASHINGTON005034
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 87 of 1000




DOSWASHINGTON005035
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 88 of 1000




DOSWASHINGTON005036
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 89 of 1000




DOSWASHINGTON005037
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 90 of 1000




DOSWASHINGTON005038
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 91 of 1000




DOSWASHINGTON005039
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 92 of 1000




DOSWASHINGTON005040
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 93 of 1000




DOSWASHINGTON005041
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 94 of 1000




DOSWASHINGTON005042
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 95 of 1000




DOSWASHINGTON005043
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 96 of 1000




DOSWASHINGTON005044
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 97 of 1000




DOSWASHINGTON005045
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 98 of 1000




DOSWASHINGTON005046
    Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 99 of 1000




DOSWASHINGTON005047
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 100 of 1000




DOSWASHINGTON005048
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 101 of 1000




DOSWASHINGTON005049
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 102 of 1000




DOSWASHINGTON005050
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 103 of 1000




DOSWASHINGTON005051
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 104 of 1000




DOSWASHINGTON005052
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 105 of 1000




DOSWASHINGTON005053
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 106 of 1000




DOSWASHINGTON005054
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 107 of 1000




DOSWASHINGTON005055
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 108 of 1000




DOSWASHINGTON005056
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 109 of 1000




DOSWASHINGTON005057
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 110 of 1000




DOSWASHINGTON005058
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 111 of 1000




DOSWASHINGTON005059
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 112 of 1000




DOSWASHINGTON005060
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 113 of 1000




DOSWASHINGTON005061
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 114 of 1000




DOSWASHINGTON005062
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 115 of 1000




DOSWASHINGTON005063
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 116 of 1000




DOSWASHINGTON005064
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 117 of 1000




DOSWASHINGTON005065
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 118 of 1000




DOSWASHINGTON005066
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 119 of 1000




DOSWASHINGTON005067
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 120 of 1000




DOSWASHINGTON005068
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 121 of 1000




DOSWASHINGTON005069
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 122 of 1000




DOSWASHINGTON005070
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 123 of 1000




DOSWASHINGTON005071
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 124 of 1000




DOSWASHINGTON005072
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 125 of 1000




DOSWASHINGTON005073
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 126 of 1000




DOSWASHINGTON005074
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 127 of 1000




DOSWASHINGTON005075
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 128 of 1000




DOSWASHINGTON005076
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 129 of 1000




DOSWASHINGTON005077
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 130 of 1000




DOSWASHINGTON005078
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 131 of 1000




DOSWASHINGTON005079
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 132 of 1000




DOSWASHINGTON005080
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 133 of 1000




DOSWASHINGTON005081
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 134 of 1000




DOSWASHINGTON005082
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 135 of 1000




DOSWASHINGTON005083
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 136 of 1000




DOSWASHINGTON005084
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 137 of 1000




DOSWASHINGTON005085
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 138 of 1000




DOSWASHINGTON005086
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 139 of 1000




DOSWASHINGTON005087
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 140 of 1000




DOSWASHINGTON005088
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 141 of 1000




DOSWASHINGTON005089
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 142 of 1000




DOSWASHINGTON005090
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 143 of 1000




DOSWASHINGTON005091
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 144 of 1000




DOSWASHINGTON005092
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 145 of 1000




DOSWASHINGTON005093
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 146 of 1000




DOSWASHINGTON005094
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 147 of 1000




DOSWASHINGTON005095
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 148 of 1000




DOSWASHINGTON005096
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 149 of 1000




DOSWASHINGTON005097
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 150 of 1000




DOSWASHINGTON005098
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 151 of 1000




DOSWASHINGTON005099
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 152 of 1000




DOSWASHINGTON005100
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 153 of 1000




DOSWASHINGTON005101
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 154 of 1000




DOSWASHINGTON005102
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 155 of 1000




DOSWASHINGTON005103
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 156 of 1000




DOSWASHINGTON005104
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 157 of 1000




DOSWASHINGTON005105
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 158 of 1000




DOSWASHINGTON005106
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 159 of 1000




DOSWASHINGTON005107
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 160 of 1000




DOSWASHINGTON005108
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 161 of 1000




DOSWASHINGTON005109
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 162 of 1000




DOSWASHINGTON005110
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 163 of 1000




DOSWASHINGTON005111
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 164 of 1000




DOSWASHINGTON005112
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 165 of 1000




DOSWASHINGTON005113
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 166 of 1000




DOSWASHINGTON005114
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 167 of 1000




DOSWASHINGTON005115
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 168 of 1000




DOSWASHINGTON005116
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 169 of 1000




DOSWASHINGTON005117
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 170 of 1000




DOSWASHINGTON005118
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 171 of 1000




DOSWASHINGTON005119
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 172 of 1000




DOSWASHINGTON005120
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 173 of 1000




DOSWASHINGTON005121
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 174 of 1000




DOSWASHINGTON005122
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 175 of 1000




DOSWASHINGTON005123
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 176 of 1000




DOSWASHINGTON005124
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 177 of 1000




DOSWASHINGTON005125
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 178 of 1000




DOSWASHINGTON005126
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 179 of 1000




DOSWASHINGTON005127
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 180 of 1000




DOSWASHINGTON005128
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 181 of 1000




DOSWASHINGTON005129
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 182 of 1000




DOSWASHINGTON005130
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 183 of 1000




DOSWASHINGTON005131
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 184 of 1000




DOSWASHINGTON005132
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 185 of 1000




DOSWASHINGTON005133
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 186 of 1000




DOSWASHINGTON005134
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 187 of 1000




DOSWASHINGTON005135
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 188 of 1000




DOSWASHINGTON005136
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 189 of 1000




DOSWASHINGTON005137
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 190 of 1000




DOSWASHINGTON005138
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 191 of 1000




DOSWASHINGTON005139
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 192 of 1000




DOSWASHINGTON005140
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 193 of 1000




DOSWASHINGTON005141
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 194 of 1000




DOSWASHINGTON005142
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 195 of 1000




DOSWASHINGTON005143
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 196 of 1000




DOSWASHINGTON005144
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 197 of 1000




DOSWASHINGTON005145
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 198 of 1000




DOSWASHINGTON005146
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 199 of 1000




DOSWASHINGTON005147
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 200 of 1000




DOSWASHINGTON005148
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 201 of 1000




DOSWASHINGTON005149
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 202 of 1000




DOSWASHINGTON005150
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 203 of 1000




DOSWASHINGTON005151
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 204 of 1000




DOSWASHINGTON005152
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 205 of 1000




DOSWASHINGTON005153
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 206 of 1000




DOSWASHINGTON005154
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 207 of 1000




DOSWASHINGTON005155
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 208 of 1000




DOSWASHINGTON005156
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 209 of 1000




DOSWASHINGTON005157
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 210 of 1000




DOSWASHINGTON005158
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 211 of 1000




DOSWASHINGTON005159
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 212 of 1000




DOSWASHINGTON005160
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 213 of 1000




DOSWASHINGTON005161
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 214 of 1000




DOSWASHINGTON005162
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 215 of 1000




DOSWASHINGTON005163
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 216 of 1000




DOSWASHINGTON005164
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 217 of 1000




DOSWASHINGTON005165
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 218 of 1000




DOSWASHINGTON005166
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 219 of 1000




DOSWASHINGTON005167
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 220 of 1000




DOSWASHINGTON005168
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 221 of 1000




DOSWASHINGTON005169
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 222 of 1000




DOSWASHINGTON005170
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 223 of 1000




DOSWASHINGTON005171
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 224 of 1000




DOSWASHINGTON005172
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 225 of 1000




DOSWASHINGTON005173
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 226 of 1000




DOSWASHINGTON005174
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 227 of 1000




DOSWASHINGTON005175
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 228 of 1000




DOSWASHINGTON005176
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 229 of 1000




DOSWASHINGTON005177
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 230 of 1000




DOSWASHINGTON005178
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 231 of 1000




DOSWASHINGTON005179
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 232 of 1000




DOSWASHINGTON005180
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 233 of 1000




DOSWASHINGTON005181
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 234 of 1000




DOSWASHINGTON005182
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 235 of 1000




DOSWASHINGTON005183
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 236 of 1000




DOSWASHINGTON005184
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 237 of 1000




DOSWASHINGTON005185
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 238 of 1000




DOSWASHINGTON005186
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 239 of 1000




DOSWASHINGTON005187
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 240 of 1000




DOSWASHINGTON005188
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 241 of 1000




DOSWASHINGTON005189
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 242 of 1000




DOSWASHINGTON005190
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 243 of 1000




DOSWASHINGTON005191
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 244 of 1000




DOSWASHINGTON005192
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 245 of 1000




DOSWASHINGTON005193
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 246 of 1000




DOSWASHINGTON005194
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 247 of 1000




DOSWASHINGTON005195
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 248 of 1000




DOSWASHINGTON005196
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 249 of 1000




DOSWASHINGTON005197
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 250 of 1000




DOSWASHINGTON005198
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 251 of 1000




DOSWASHINGTON005199
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 252 of 1000




DOSWASHINGTON005200
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 253 of 1000




DOSWASHINGTON005201
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 254 of 1000




DOSWASHINGTON005202
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 255 of 1000




DOSWASHINGTON005203
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 256 of 1000




DOSWASHINGTON005204
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 257 of 1000




DOSWASHINGTON005205
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 258 of 1000




DOSWASHINGTON005206
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 259 of 1000




DOSWASHINGTON005207
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 260 of 1000




DOSWASHINGTON005208
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 261 of 1000




DOSWASHINGTON005209
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 262 of 1000




DOSWASHINGTON005210
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 263 of 1000




DOSWASHINGTON005211
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 264 of 1000




DOSWASHINGTON005212
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 265 of 1000




DOSWASHINGTON005213
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 266 of 1000




DOSWASHINGTON005214
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 267 of 1000




DOSWASHINGTON005215
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 268 of 1000




DOSWASHINGTON005216
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 269 of 1000




DOSWASHINGTON005217
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 270 of 1000




DOSWASHINGTON005218
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 271 of 1000




DOSWASHINGTON005219
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 272 of 1000




DOSWASHINGTON005220
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 273 of 1000




DOSWASHINGTON005221
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 274 of 1000




DOSWASHINGTON005222
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 275 of 1000




DOSWASHINGTON005223
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 276 of 1000




DOSWASHINGTON005224
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 277 of 1000




DOSWASHINGTON005225
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 278 of 1000




DOSWASHINGTON005226
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 279 of 1000




DOSWASHINGTON005227
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 280 of 1000




DOSWASHINGTON005228
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 281 of 1000




DOSWASHINGTON005229
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 282 of 1000




DOSWASHINGTON005230
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 283 of 1000




DOSWASHINGTON005231
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 284 of 1000




DOSWASHINGTON005232
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 285 of 1000




DOSWASHINGTON005233
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 286 of 1000




DOSWASHINGTON005234
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 287 of 1000




DOSWASHINGTON005235
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 288 of 1000




DOSWASHINGTON005236
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 289 of 1000




DOSWASHINGTON005237
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 290 of 1000




DOSWASHINGTON005238
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 291 of 1000




DOSWASHINGTON005239
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 292 of 1000




DOSWASHINGTON005240
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 293 of 1000




DOSWASHINGTON005241
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 294 of 1000




DOSWASHINGTON005242
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 295 of 1000




DOSWASHINGTON005243
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 296 of 1000




DOSWASHINGTON005244
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 297 of 1000




DOSWASHINGTON005245
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 298 of 1000




DOSWASHINGTON005246
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 299 of 1000




DOSWASHINGTON005247
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 300 of 1000




DOSWASHINGTON005248
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 301 of 1000




DOSWASHINGTON005249
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 302 of 1000




DOSWASHINGTON005250
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 303 of 1000




DOSWASHINGTON005251
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 304 of 1000




DOSWASHINGTON005252
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 305 of 1000




DOSWASHINGTON005253
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 306 of 1000




DOSWASHINGTON005254
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 307 of 1000




DOSWASHINGTON005255
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 308 of 1000




DOSWASHINGTON005256
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 309 of 1000




DOSWASHINGTON005257
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 310 of 1000




DOSWASHINGTON005258
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 311 of 1000




DOSWASHINGTON005259
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 312 of 1000




DOSWASHINGTON005260
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 313 of 1000




DOSWASHINGTON005261
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 314 of 1000




DOSWASHINGTON005262
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 315 of 1000




DOSWASHINGTON005263
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 316 of 1000




DOSWASHINGTON005264
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 317 of 1000




DOSWASHINGTON005265
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 318 of 1000




DOSWASHINGTON005266
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 319 of 1000




DOSWASHINGTON005267
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 320 of 1000




DOSWASHINGTON005268
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 321 of 1000




DOSWASHINGTON005269
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 322 of 1000




DOSWASHINGTON005270
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 323 of 1000




DOSWASHINGTON005271
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 324 of 1000




DOSWASHINGTON005272
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 325 of 1000




DOSWASHINGTON005273
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 326 of 1000




DOSWASHINGTON005274
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 327 of 1000




DOSWASHINGTON005275
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 328 of 1000




DOSWASHINGTON005276
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 329 of 1000




DOSWASHINGTON005277
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 330 of 1000




DOSWASHINGTON005278
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 331 of 1000




DOSWASHINGTON005279
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 332 of 1000




DOSWASHINGTON005280
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 333 of 1000




DOSWASHINGTON005281
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 334 of 1000




DOSWASHINGTON005282
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 335 of 1000




DOSWASHINGTON005283
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 336 of 1000




DOSWASHINGTON005284
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 337 of 1000




DOSWASHINGTON005285
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 338 of 1000




DOSWASHINGTON005286
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 339 of 1000




DOSWASHINGTON005287
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 340 of 1000




DOSWASHINGTON005288
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 341 of 1000




DOSWASHINGTON005289
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 342 of 1000




DOSWASHINGTON005290
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 343 of 1000




DOSWASHINGTON005291
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 344 of 1000




DOSWASHINGTON005292
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 345 of 1000




DOSWASHINGTON005293
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 346 of 1000




DOSWASHINGTON005294
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 347 of 1000




DOSWASHINGTON005295
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 348 of 1000




DOSWASHINGTON005296
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 349 of 1000




DOSWASHINGTON005297
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 350 of 1000




DOSWASHINGTON005298
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 351 of 1000




DOSWASHINGTON005299
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 352 of 1000




DOSWASHINGTON005300
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 353 of 1000




DOSWASHINGTON005301
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 354 of 1000




DOSWASHINGTON005302
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 355 of 1000




DOSWASHINGTON005303
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 356 of 1000




DOSWASHINGTON005304
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 357 of 1000




DOSWASHINGTON005305
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 358 of 1000




DOSWASHINGTON005306
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 359 of 1000




DOSWASHINGTON005307
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 360 of 1000




DOSWASHINGTON005308
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 361 of 1000




DOSWASHINGTON005309
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 362 of 1000




DOSWASHINGTON005310
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 363 of 1000




DOSWASHINGTON005311
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 364 of 1000




DOSWASHINGTON005312
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 365 of 1000




DOSWASHINGTON005313
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 366 of 1000




DOSWASHINGTON005314
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 367 of 1000




DOSWASHINGTON005315
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 368 of 1000




DOSWASHINGTON005316
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 369 of 1000




DOSWASHINGTON005317
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 370 of 1000




DOSWASHINGTON005318
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 371 of 1000




DOSWASHINGTON005319
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 372 of 1000




DOSWASHINGTON005320
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 373 of 1000




DOSWASHINGTON005321
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 374 of 1000




DOSWASHINGTON005322
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 375 of 1000




DOSWASHINGTON005323
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 376 of 1000




DOSWASHINGTON005324
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 377 of 1000




DOSWASHINGTON005325
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 378 of 1000




DOSWASHINGTON005326
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 379 of 1000




DOSWASHINGTON005327
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 380 of 1000




DOSWASHINGTON005328
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 381 of 1000




DOSWASHINGTON005329
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 382 of 1000




DOSWASHINGTON005330
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 383 of 1000




DOSWASHINGTON005331
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 384 of 1000




DOSWASHINGTON005332
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 385 of 1000




DOSWASHINGTON005333
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 386 of 1000




DOSWASHINGTON005334
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 387 of 1000




DOSWASHINGTON005335
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 388 of 1000




DOSWASHINGTON005336
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 389 of 1000




DOSWASHINGTON005337
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 390 of 1000




DOSWASHINGTON005338
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 391 of 1000




DOSWASHINGTON005339
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 392 of 1000




DOSWASHINGTON005340
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 393 of 1000




DOSWASHINGTON005341
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 394 of 1000




DOSWASHINGTON005342
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 395 of 1000




DOSWASHINGTON005343
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 396 of 1000




DOSWASHINGTON005344
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 397 of 1000




DOSWASHINGTON005345
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 398 of 1000




DOSWASHINGTON005346
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 399 of 1000




DOSWASHINGTON005347
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 400 of 1000




DOSWASHINGTON005348
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 401 of 1000




DOSWASHINGTON005349
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 402 of 1000




DOSWASHINGTON005350
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 403 of 1000




DOSWASHINGTON005351
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 404 of 1000




DOSWASHINGTON005352
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 405 of 1000




DOSWASHINGTON005353
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 406 of 1000




DOSWASHINGTON005354
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 407 of 1000




DOSWASHINGTON005355
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 408 of 1000




DOSWASHINGTON005356
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 409 of 1000




DOSWASHINGTON005357
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 410 of 1000




DOSWASHINGTON005358
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 411 of 1000




DOSWASHINGTON005359
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 412 of 1000




DOSWASHINGTON005360
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 413 of 1000




DOSWASHINGTON005361
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 414 of 1000




DOSWASHINGTON005362
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 415 of 1000




DOSWASHINGTON005363
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 416 of 1000




DOSWASHINGTON005364
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 417 of 1000




DOSWASHINGTON005365
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 418 of 1000




DOSWASHINGTON005366
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 419 of 1000




DOSWASHINGTON005367
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 420 of 1000




DOSWASHINGTON005368
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 421 of 1000




DOSWASHINGTON005369
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 422 of 1000




DOSWASHINGTON005370
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 423 of 1000




DOSWASHINGTON005371
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 424 of 1000




DOSWASHINGTON005372
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 425 of 1000




DOSWASHINGTON005373
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 426 of 1000




DOSWASHINGTON005374
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 427 of 1000




DOSWASHINGTON005375
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 428 of 1000




DOSWASHINGTON005376
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 429 of 1000




DOSWASHINGTON005377
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 430 of 1000




DOSWASHINGTON005378
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 431 of 1000




DOSWASHINGTON005379
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 432 of 1000




DOSWASHINGTON005380
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 433 of 1000




DOSWASHINGTON005381
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 434 of 1000




DOSWASHINGTON005382
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 435 of 1000




DOSWASHINGTON005383
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 436 of 1000




DOSWASHINGTON005384
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 437 of 1000




DOSWASHINGTON005385
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 438 of 1000




DOSWASHINGTON005386
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 439 of 1000




DOSWASHINGTON005387
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 440 of 1000




DOSWASHINGTON005388
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 441 of 1000




DOSWASHINGTON005389
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 442 of 1000




DOSWASHINGTON005390
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 443 of 1000




DOSWASHINGTON005391
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 444 of 1000




DOSWASHINGTON005392
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 445 of 1000




DOSWASHINGTON005393
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 446 of 1000




DOSWASHINGTON005394
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 447 of 1000




DOSWASHINGTON005395
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 448 of 1000




DOSWASHINGTON005396
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 449 of 1000




DOSWASHINGTON005397
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 450 of 1000




DOSWASHINGTON005398
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 451 of 1000




DOSWASHINGTON005399
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 452 of 1000




DOSWASHINGTON005400
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 453 of 1000




DOSWASHINGTON005401
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 454 of 1000




DOSWASHINGTON005402
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 455 of 1000




DOSWASHINGTON005403
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 456 of 1000




DOSWASHINGTON005404
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 457 of 1000




DOSWASHINGTON005405
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 458 of 1000




DOSWASHINGTON005406
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 459 of 1000




DOSWASHINGTON005407
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 460 of 1000




DOSWASHINGTON005408
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 461 of 1000




DOSWASHINGTON005409
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 462 of 1000




DOSWASHINGTON005410
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 463 of 1000




DOSWASHINGTON005411
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 464 of 1000




DOSWASHINGTON005412
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 465 of 1000




DOSWASHINGTON005413
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 466 of 1000




DOSWASHINGTON005414
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 467 of 1000




DOSWASHINGTON005415
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 468 of 1000




DOSWASHINGTON005416
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 469 of 1000




DOSWASHINGTON005417
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 470 of 1000




DOSWASHINGTON005418
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 471 of 1000




DOSWASHINGTON005419
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 472 of 1000




DOSWASHINGTON005420
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 473 of 1000




DOSWASHINGTON005421
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 474 of 1000




DOSWASHINGTON005422
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 475 of 1000




DOSWASHINGTON005423
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 476 of 1000




DOSWASHINGTON005424
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 477 of 1000




DOSWASHINGTON005425
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 478 of 1000




DOSWASHINGTON005426
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 479 of 1000




DOSWASHINGTON005427
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 480 of 1000




DOSWASHINGTON005428
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 481 of 1000




DOSWASHINGTON005429
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 482 of 1000




DOSWASHINGTON005430
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 483 of 1000




DOSWASHINGTON005431
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 484 of 1000




DOSWASHINGTON005432
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 485 of 1000




DOSWASHINGTON005433
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 486 of 1000




DOSWASHINGTON005434
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 487 of 1000




DOSWASHINGTON005435
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 488 of 1000




DOSWASHINGTON005436
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 489 of 1000




DOSWASHINGTON005437
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 490 of 1000




DOSWASHINGTON005438
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 491 of 1000




DOSWASHINGTON005439
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 492 of 1000




DOSWASHINGTON005440
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 493 of 1000




DOSWASHINGTON005441
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 494 of 1000




DOSWASHINGTON005442
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 495 of 1000




DOSWASHINGTON005443
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 496 of 1000




DOSWASHINGTON005444
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 497 of 1000




DOSWASHINGTON005445
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 498 of 1000




DOSWASHINGTON005446
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 499 of 1000




DOSWASHINGTON005447
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 500 of 1000




DOSWASHINGTON005448
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 501 of 1000




DOSWASHINGTON005449
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 502 of 1000




DOSWASHINGTON005450
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 503 of 1000




DOSWASHINGTON005451
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 504 of 1000




DOSWASHINGTON005452
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 505 of 1000




DOSWASHINGTON005453
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 506 of 1000




DOSWASHINGTON005454
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 507 of 1000




DOSWASHINGTON005455
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 508 of 1000




DOSWASHINGTON005456
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 509 of 1000




DOSWASHINGTON005457
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 510 of 1000




DOSWASHINGTON005458
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 511 of 1000




DOSWASHINGTON005459
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 512 of 1000




DOSWASHINGTON005460
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 513 of 1000




DOSWASHINGTON005461
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 514 of 1000




DOSWASHINGTON005462
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 515 of 1000




DOSWASHINGTON005463
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 516 of 1000




DOSWASHINGTON005464
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 517 of 1000




DOSWASHINGTON005465
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 518 of 1000




DOSWASHINGTON005466
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 519 of 1000




DOSWASHINGTON005467
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 520 of 1000




DOSWASHINGTON005468
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 521 of 1000




DOSWASHINGTON005469
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 522 of 1000




DOSWASHINGTON005470
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 523 of 1000




DOSWASHINGTON005471
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 524 of 1000




DOSWASHINGTON005472
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 525 of 1000




DOSWASHINGTON005473
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 526 of 1000




DOSWASHINGTON005474
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 527 of 1000




DOSWASHINGTON005475
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 528 of 1000




DOSWASHINGTON005476
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 529 of 1000




DOSWASHINGTON005477
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 530 of 1000




DOSWASHINGTON005478
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 531 of 1000




DOSWASHINGTON005479
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 532 of 1000




DOSWASHINGTON005480
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 533 of 1000




DOSWASHINGTON005481
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 534 of 1000




DOSWASHINGTON005482
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 535 of 1000




DOSWASHINGTON005483
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 536 of 1000




DOSWASHINGTON005484
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 537 of 1000




DOSWASHINGTON005485
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 538 of 1000




DOSWASHINGTON005486
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 539 of 1000




DOSWASHINGTON005487
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 540 of 1000




DOSWASHINGTON005488
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 541 of 1000




DOSWASHINGTON005489
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 542 of 1000




DOSWASHINGTON005490
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 543 of 1000




DOSWASHINGTON005491
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 544 of 1000




DOSWASHINGTON005492
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 545 of 1000




DOSWASHINGTON005493
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 546 of 1000




DOSWASHINGTON005494
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 547 of 1000




DOSWASHINGTON005495
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 548 of 1000




DOSWASHINGTON005496
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 549 of 1000




DOSWASHINGTON005497
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 550 of 1000




DOSWASHINGTON005498
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 551 of 1000




DOSWASHINGTON005499
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 552 of 1000




DOSWASHINGTON005500
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 553 of 1000




DOSWASHINGTON005501
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 554 of 1000




DOSWASHINGTON005502
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 555 of 1000




DOSWASHINGTON005503
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 556 of 1000




DOSWASHINGTON005504
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 557 of 1000




DOSWASHINGTON005505
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 558 of 1000




DOSWASHINGTON005506
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 559 of 1000




DOSWASHINGTON005507
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 560 of 1000




DOSWASHINGTON005508
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 561 of 1000




DOSWASHINGTON005509
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 562 of 1000




DOSWASHINGTON005510
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 563 of 1000




DOSWASHINGTON005511
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 564 of 1000




DOSWASHINGTON005512
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 565 of 1000




DOSWASHINGTON005513
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 566 of 1000




DOSWASHINGTON005514
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 567 of 1000




DOSWASHINGTON005515
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 568 of 1000




DOSWASHINGTON005516
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 569 of 1000




DOSWASHINGTON005517
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 570 of 1000




DOSWASHINGTON005518
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 571 of 1000




DOSWASHINGTON005519
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 572 of 1000




DOSWASHINGTON005520
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 573 of 1000




DOSWASHINGTON005521
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 574 of 1000




DOSWASHINGTON005522
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 575 of 1000




DOSWASHINGTON005523
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 576 of 1000




DOSWASHINGTON005524
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 577 of 1000




DOSWASHINGTON005525
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 578 of 1000




DOSWASHINGTON005526
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 579 of 1000




DOSWASHINGTON005527
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 580 of 1000




DOSWASHINGTON005528
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 581 of 1000




DOSWASHINGTON005529
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 582 of 1000




DOSWASHINGTON005530
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 583 of 1000




DOSWASHINGTON005531
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 584 of 1000




DOSWASHINGTON005532
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 585 of 1000




DOSWASHINGTON005533
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 586 of 1000




DOSWASHINGTON005534
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 587 of 1000




DOSWASHINGTON005535
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 588 of 1000




DOSWASHINGTON005536
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 589 of 1000




DOSWASHINGTON005537
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 590 of 1000




DOSWASHINGTON005538
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 591 of 1000




DOSWASHINGTON005539
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 592 of 1000




DOSWASHINGTON005540
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 593 of 1000




DOSWASHINGTON005541
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 594 of 1000




DOSWASHINGTON005542
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 595 of 1000




DOSWASHINGTON005543
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 596 of 1000




DOSWASHINGTON005544
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 597 of 1000




DOSWASHINGTON005545
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 598 of 1000




DOSWASHINGTON005546
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 599 of 1000




DOSWASHINGTON005547
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 600 of 1000




DOSWASHINGTON005548
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 601 of 1000




DOSWASHINGTON005549
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 602 of 1000




DOSWASHINGTON005550
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 603 of 1000




DOSWASHINGTON005551
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 604 of 1000




DOSWASHINGTON005552
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 605 of 1000




DOSWASHINGTON005553
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 606 of 1000




DOSWASHINGTON005554
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 607 of 1000




DOSWASHINGTON005555
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 608 of 1000




DOSWASHINGTON005556
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 609 of 1000




DOSWASHINGTON005557
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 610 of 1000




DOSWASHINGTON005558
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 611 of 1000




DOSWASHINGTON005559
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 612 of 1000




DOSWASHINGTON005560
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 613 of 1000




DOSWASHINGTON005561
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 614 of 1000




DOSWASHINGTON005562
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 615 of 1000




DOSWASHINGTON005563
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 616 of 1000




DOSWASHINGTON005564
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 617 of 1000




DOSWASHINGTON005565
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 618 of 1000




DOSWASHINGTON005566
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 619 of 1000




DOSWASHINGTON005567
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 620 of 1000




DOSWASHINGTON005568
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 621 of 1000




DOSWASHINGTON005569
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 622 of 1000




DOSWASHINGTON005570
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 623 of 1000




DOSWASHINGTON005571
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 624 of 1000




DOSWASHINGTON005572
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 625 of 1000




DOSWASHINGTON005573
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 626 of 1000




DOSWASHINGTON005574
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 627 of 1000




DOSWASHINGTON005575
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 628 of 1000




DOSWASHINGTON005576
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 629 of 1000




DOSWASHINGTON005577
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 630 of 1000




DOSWASHINGTON005578
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 631 of 1000




DOSWASHINGTON005579
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 632 of 1000




DOSWASHINGTON005580
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 633 of 1000




DOSWASHINGTON005581
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 634 of 1000




DOSWASHINGTON005582
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 635 of 1000




DOSWASHINGTON005583
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 636 of 1000




DOSWASHINGTON005584
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 637 of 1000




DOSWASHINGTON005585
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 638 of 1000




DOSWASHINGTON005586
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 639 of 1000




DOSWASHINGTON005587
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 640 of 1000




DOSWASHINGTON005588
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 641 of 1000




DOSWASHINGTON005589
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 642 of 1000




DOSWASHINGTON005590
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 643 of 1000




DOSWASHINGTON005591
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 644 of 1000




DOSWASHINGTON005592
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 645 of 1000




DOSWASHINGTON005593
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 646 of 1000




DOSWASHINGTON005594
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 647 of 1000




DOSWASHINGTON005595
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 648 of 1000




DOSWASHINGTON005596
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 649 of 1000




DOSWASHINGTON005597
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 650 of 1000




DOSWASHINGTON005598
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 651 of 1000




DOSWASHINGTON005599
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 652 of 1000




DOSWASHINGTON005600
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 653 of 1000




DOSWASHINGTON005601
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 654 of 1000




DOSWASHINGTON005602
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 655 of 1000




DOSWASHINGTON005603
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 656 of 1000




DOSWASHINGTON005604
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 657 of 1000




DOSWASHINGTON005605
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 658 of 1000




DOSWASHINGTON005606
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 659 of 1000




DOSWASHINGTON005607
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 660 of 1000




DOSWASHINGTON005608
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 661 of 1000




DOSWASHINGTON005609
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 662 of 1000




DOSWASHINGTON005610
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 663 of 1000




DOSWASHINGTON005611
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 664 of 1000




DOSWASHINGTON005612
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 665 of 1000




DOSWASHINGTON005613
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 666 of 1000




DOSWASHINGTON005614
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 667 of 1000




DOSWASHINGTON005615
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 668 of 1000




DOSWASHINGTON005616
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 669 of 1000




DOSWASHINGTON005617
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 670 of 1000




DOSWASHINGTON005618
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 671 of 1000




DOSWASHINGTON005619
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 672 of 1000




DOSWASHINGTON005620
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 673 of 1000




DOSWASHINGTON005621
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 674 of 1000




DOSWASHINGTON005622
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 675 of 1000




DOSWASHINGTON005623
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 676 of 1000




DOSWASHINGTON005624
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 677 of 1000




DOSWASHINGTON005625
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 678 of 1000




DOSWASHINGTON005626
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 679 of 1000




DOSWASHINGTON005627
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 680 of 1000




DOSWASHINGTON005628
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 681 of 1000




DOSWASHINGTON005629
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 682 of 1000




DOSWASHINGTON005630
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 683 of 1000




DOSWASHINGTON005631
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 684 of 1000




DOSWASHINGTON005632
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 685 of 1000




DOSWASHINGTON005633
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 686 of 1000




DOSWASHINGTON005634
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 687 of 1000




DOSWASHINGTON005635
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 688 of 1000




DOSWASHINGTON005636
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 689 of 1000




DOSWASHINGTON005637
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 690 of 1000




DOSWASHINGTON005638
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 691 of 1000




DOSWASHINGTON005639
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 692 of 1000




DOSWASHINGTON005640
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 693 of 1000




DOSWASHINGTON005641
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 694 of 1000




DOSWASHINGTON005642
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 695 of 1000




DOSWASHINGTON005643
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 696 of 1000




DOSWASHINGTON005644
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 697 of 1000




DOSWASHINGTON005645
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 698 of 1000




DOSWASHINGTON005646
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 699 of 1000




DOSWASHINGTON005647
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 700 of 1000




DOSWASHINGTON005648
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 701 of 1000




DOSWASHINGTON005649
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 702 of 1000




DOSWASHINGTON005650
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 703 of 1000




DOSWASHINGTON005651
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 704 of 1000




DOSWASHINGTON005652
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 705 of 1000




DOSWASHINGTON005653
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 706 of 1000




DOSWASHINGTON005654
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 707 of 1000




DOSWASHINGTON005655
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 708 of 1000




DOSWASHINGTON005656
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 709 of 1000




DOSWASHINGTON005657
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 710 of 1000




DOSWASHINGTON005658
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 711 of 1000




DOSWASHINGTON005659
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 712 of 1000




DOSWASHINGTON005660
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 713 of 1000




DOSWASHINGTON005661
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 714 of 1000




DOSWASHINGTON005662
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 715 of 1000




DOSWASHINGTON005663
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 716 of 1000




DOSWASHINGTON005664
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 717 of 1000




DOSWASHINGTON005665
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 718 of 1000




DOSWASHINGTON005666
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 719 of 1000




DOSWASHINGTON005667
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 720 of 1000




DOSWASHINGTON005668
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 721 of 1000




DOSWASHINGTON005669
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 722 of 1000




DOSWASHINGTON005670
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 723 of 1000




DOSWASHINGTON005671
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 724 of 1000




DOSWASHINGTON005672
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 725 of 1000




DOSWASHINGTON005673
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 726 of 1000




DOSWASHINGTON005674
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 727 of 1000




DOSWASHINGTON005675
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 728 of 1000




DOSWASHINGTON005676
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 729 of 1000




DOSWASHINGTON005677
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 730 of 1000




DOSWASHINGTON005678
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 731 of 1000




DOSWASHINGTON005679
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 732 of 1000




DOSWASHINGTON005680
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 733 of 1000




DOSWASHINGTON005681
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 734 of 1000




DOSWASHINGTON005682
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 735 of 1000




DOSWASHINGTON005683
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 736 of 1000




DOSWASHINGTON005684
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 737 of 1000




DOSWASHINGTON005685
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 738 of 1000




DOSWASHINGTON005686
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 739 of 1000




DOSWASHINGTON005687
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 740 of 1000




DOSWASHINGTON005688
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 741 of 1000




DOSWASHINGTON005689
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 742 of 1000




DOSWASHINGTON005690
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 743 of 1000




DOSWASHINGTON005691
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 744 of 1000




DOSWASHINGTON005692
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 745 of 1000




DOSWASHINGTON005693
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 746 of 1000




DOSWASHINGTON005694
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 747 of 1000




DOSWASHINGTON005695
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 748 of 1000




DOSWASHINGTON005696
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 749 of 1000




DOSWASHINGTON005697
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 750 of 1000




DOSWASHINGTON005698
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 751 of 1000




DOSWASHINGTON005699
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 752 of 1000




DOSWASHINGTON005700
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 753 of 1000




DOSWASHINGTON005701
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 754 of 1000




DOSWASHINGTON005702
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 755 of 1000




DOSWASHINGTON005703
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 756 of 1000




DOSWASHINGTON005704
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 757 of 1000




DOSWASHINGTON005705
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 758 of 1000




DOSWASHINGTON005706
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 759 of 1000




DOSWASHINGTON005707
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 760 of 1000




DOSWASHINGTON005708
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 761 of 1000




DOSWASHINGTON005709
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 762 of 1000




DOSWASHINGTON005710
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 763 of 1000




DOSWASHINGTON005711
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 764 of 1000




DOSWASHINGTON005712
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 765 of 1000




DOSWASHINGTON005713
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 766 of 1000




DOSWASHINGTON005714
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 767 of 1000




DOSWASHINGTON005715
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 768 of 1000




DOSWASHINGTON005716
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 769 of 1000




DOSWASHINGTON005717
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 770 of 1000




DOSWASHINGTON005718
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 771 of 1000




DOSWASHINGTON005719
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 772 of 1000




DOSWASHINGTON005720
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 773 of 1000




DOSWASHINGTON005721
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 774 of 1000




DOSWASHINGTON005722
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 775 of 1000




DOSWASHINGTON005723
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 776 of 1000




DOSWASHINGTON005724
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 777 of 1000




DOSWASHINGTON005725
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 778 of 1000




DOSWASHINGTON005726
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 779 of 1000




DOSWASHINGTON005727
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 780 of 1000




DOSWASHINGTON005728
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 781 of 1000




DOSWASHINGTON005729
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 782 of 1000




DOSWASHINGTON005730
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 783 of 1000




DOSWASHINGTON005731
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 784 of 1000




DOSWASHINGTON005732
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 785 of 1000




DOSWASHINGTON005733
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 786 of 1000




DOSWASHINGTON005734
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 787 of 1000




DOSWASHINGTON005735
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 788 of 1000




DOSWASHINGTON005736
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 789 of 1000




DOSWASHINGTON005737
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 790 of 1000




DOSWASHINGTON005738
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 791 of 1000




DOSWASHINGTON005739
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 792 of 1000




DOSWASHINGTON005740
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 793 of 1000




DOSWASHINGTON005741
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 794 of 1000




DOSWASHINGTON005742
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 795 of 1000




DOSWASHINGTON005743
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 796 of 1000




DOSWASHINGTON005744
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 797 of 1000




DOSWASHINGTON005745
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 798 of 1000




DOSWASHINGTON005746
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 799 of 1000




DOSWASHINGTON005747
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 800 of 1000




DOSWASHINGTON005748
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 801 of 1000




DOSWASHINGTON005749
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 802 of 1000




DOSWASHINGTON005750
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 803 of 1000




DOSWASHINGTON005751
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 804 of 1000




DOSWASHINGTON005752
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 805 of 1000




DOSWASHINGTON005753
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 806 of 1000




DOSWASHINGTON005754
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 807 of 1000




DOSWASHINGTON005755
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 808 of 1000




DOSWASHINGTON005756
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 809 of 1000




DOSWASHINGTON005757
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 810 of 1000




DOSWASHINGTON005758
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 811 of 1000




DOSWASHINGTON005759
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 812 of 1000




DOSWASHINGTON005760
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 813 of 1000




DOSWASHINGTON005761
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 814 of 1000




DOSWASHINGTON005762
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 815 of 1000




DOSWASHINGTON005763
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 816 of 1000




DOSWASHINGTON005764
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 817 of 1000




DOSWASHINGTON005765
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 818 of 1000




DOSWASHINGTON005766
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 819 of 1000




DOSWASHINGTON005767
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 820 of 1000




DOSWASHINGTON005768
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 821 of 1000




DOSWASHINGTON005769
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 822 of 1000




DOSWASHINGTON005770
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 823 of 1000




DOSWASHINGTON005771
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 824 of 1000




DOSWASHINGTON005772
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 825 of 1000




DOSWASHINGTON005773
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 826 of 1000




DOSWASHINGTON005774
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 827 of 1000




DOSWASHINGTON005775
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 828 of 1000




DOSWASHINGTON005776
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 829 of 1000




DOSWASHINGTON005777
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 830 of 1000




DOSWASHINGTON005778
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 831 of 1000




DOSWASHINGTON005779
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 832 of 1000




DOSWASHINGTON005780
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 833 of 1000




DOSWASHINGTON005781
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 834 of 1000




DOSWASHINGTON005782
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 835 of 1000




DOSWASHINGTON005783
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 836 of 1000




DOSWASHINGTON005784
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 837 of 1000




DOSWASHINGTON005785
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 838 of 1000




DOSWASHINGTON005786
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 839 of 1000




DOSWASHINGTON005787
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 840 of 1000




DOSWASHINGTON005788
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 841 of 1000




DOSWASHINGTON005789
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 842 of 1000




DOSWASHINGTON005790
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 843 of 1000




DOSWASHINGTON005791
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 844 of 1000




DOSWASHINGTON005792
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 845 of 1000




DOSWASHINGTON005793
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 846 of 1000




DOSWASHINGTON005794
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 847 of 1000




DOSWASHINGTON005795
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 848 of 1000




DOSWASHINGTON005796
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 849 of 1000




DOSWASHINGTON005797
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 850 of 1000




DOSWASHINGTON005798
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 851 of 1000




DOSWASHINGTON005799
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 852 of 1000




DOSWASHINGTON005800
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 853 of 1000




DOSWASHINGTON005801
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 854 of 1000




DOSWASHINGTON005802
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 855 of 1000




DOSWASHINGTON005803
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 856 of 1000




DOSWASHINGTON005804
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 857 of 1000




DOSWASHINGTON005805
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 858 of 1000




DOSWASHINGTON005806
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 859 of 1000




DOSWASHINGTON005807
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 860 of 1000




DOSWASHINGTON005808
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 861 of 1000




DOSWASHINGTON005809
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 862 of 1000




DOSWASHINGTON005810
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 863 of 1000




DOSWASHINGTON005811
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 864 of 1000




DOSWASHINGTON005812
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 865 of 1000




DOSWASHINGTON005813
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 866 of 1000




DOSWASHINGTON005814
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 867 of 1000




DOSWASHINGTON005815
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 868 of 1000




DOSWASHINGTON005816
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 869 of 1000




DOSWASHINGTON005817
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 870 of 1000




DOSWASHINGTON005818
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 871 of 1000




DOSWASHINGTON005819
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 872 of 1000




DOSWASHINGTON005820
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 873 of 1000




DOSWASHINGTON005821
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 874 of 1000




DOSWASHINGTON005822
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 875 of 1000




DOSWASHINGTON005823
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 876 of 1000




DOSWASHINGTON005824
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 877 of 1000




DOSWASHINGTON005825
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 878 of 1000




DOSWASHINGTON005826
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 879 of 1000




DOSWASHINGTON005827
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 880 of 1000




DOSWASHINGTON005828
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 881 of 1000




DOSWASHINGTON005829
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 882 of 1000




DOSWASHINGTON005830
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 883 of 1000




DOSWASHINGTON005831
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 884 of 1000




DOSWASHINGTON005832
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 885 of 1000




DOSWASHINGTON005833
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 886 of 1000




DOSWASHINGTON005834
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 887 of 1000




DOSWASHINGTON005835
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 888 of 1000




DOSWASHINGTON005836
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 889 of 1000




DOSWASHINGTON005837
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 890 of 1000




DOSWASHINGTON005838
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 891 of 1000




DOSWASHINGTON005839
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 892 of 1000




DOSWASHINGTON005840
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 893 of 1000




DOSWASHINGTON005841
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 894 of 1000




DOSWASHINGTON005842
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 895 of 1000




DOSWASHINGTON005843
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 896 of 1000




DOSWASHINGTON005844
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 897 of 1000




DOSWASHINGTON005845
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 898 of 1000




DOSWASHINGTON005846
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 899 of 1000




DOSWASHINGTON005847
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 900 of 1000




DOSWASHINGTON005848
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 901 of 1000




DOSWASHINGTON005849
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 902 of 1000




DOSWASHINGTON005850
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 903 of 1000




DOSWASHINGTON005851
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 904 of 1000




DOSWASHINGTON005852
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 905 of 1000




DOSWASHINGTON005853
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 906 of 1000




DOSWASHINGTON005854
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 907 of 1000




DOSWASHINGTON005855
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 908 of 1000




DOSWASHINGTON005856
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 909 of 1000




DOSWASHINGTON005857
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 910 of 1000




DOSWASHINGTON005858
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 911 of 1000




DOSWASHINGTON005859
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 912 of 1000




DOSWASHINGTON005860
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 913 of 1000




DOSWASHINGTON005861
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 914 of 1000




DOSWASHINGTON005862
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 915 of 1000




DOSWASHINGTON005863
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 916 of 1000




DOSWASHINGTON005864
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 917 of 1000




DOSWASHINGTON005865
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 918 of 1000




DOSWASHINGTON005866
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 919 of 1000




DOSWASHINGTON005867
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 920 of 1000




DOSWASHINGTON005868
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 921 of 1000




DOSWASHINGTON005869
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 922 of 1000




DOSWASHINGTON005870
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 923 of 1000




DOSWASHINGTON005871
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 924 of 1000




DOSWASHINGTON005872
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 925 of 1000




DOSWASHINGTON005873
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 926 of 1000




DOSWASHINGTON005874
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 927 of 1000




DOSWASHINGTON005875
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 928 of 1000




DOSWASHINGTON005876
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 929 of 1000




DOSWASHINGTON005877
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 930 of 1000




DOSWASHINGTON005878
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 931 of 1000




DOSWASHINGTON005879
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 932 of 1000




DOSWASHINGTON005880
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 933 of 1000




DOSWASHINGTON005881
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 934 of 1000




DOSWASHINGTON005882
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 935 of 1000




DOSWASHINGTON005883
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 936 of 1000




DOSWASHINGTON005884
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 937 of 1000




DOSWASHINGTON005885
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 938 of 1000




DOSWASHINGTON005886
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 939 of 1000




DOSWASHINGTON005887
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 940 of 1000




DOSWASHINGTON005888
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 941 of 1000




DOSWASHINGTON005889
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 942 of 1000




DOSWASHINGTON005890
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 943 of 1000




DOSWASHINGTON005891
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 944 of 1000




DOSWASHINGTON005892
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 945 of 1000




DOSWASHINGTON005893
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 946 of 1000




DOSWASHINGTON005894
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 947 of 1000




DOSWASHINGTON005895
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 948 of 1000




DOSWASHINGTON005896
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 949 of 1000




DOSWASHINGTON005897
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 950 of 1000




DOSWASHINGTON005898
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 951 of 1000




DOSWASHINGTON005899
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 952 of 1000




DOSWASHINGTON005900
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 953 of 1000




DOSWASHINGTON005901
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 954 of 1000




DOSWASHINGTON005902
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 955 of 1000




DOSWASHINGTON005903
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 956 of 1000




DOSWASHINGTON005904
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 957 of 1000




DOSWASHINGTON005905
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 958 of 1000




DOSWASHINGTON005906
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 959 of 1000




DOSWASHINGTON005907
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 960 of 1000




DOSWASHINGTON005908
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 961 of 1000




DOSWASHINGTON005909
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 962 of 1000




DOSWASHINGTON005910
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 963 of 1000




DOSWASHINGTON005911
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 964 of 1000




DOSWASHINGTON005912
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 965 of 1000




DOSWASHINGTON005913
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 966 of 1000




DOSWASHINGTON005914
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 967 of 1000




DOSWASHINGTON005915
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 968 of 1000




DOSWASHINGTON005916
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 969 of 1000




DOSWASHINGTON005917
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 970 of 1000




DOSWASHINGTON005918
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 971 of 1000




DOSWASHINGTON005919
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 972 of 1000




DOSWASHINGTON005920
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 973 of 1000




DOSWASHINGTON005921
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 974 of 1000




DOSWASHINGTON005922
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 975 of 1000




DOSWASHINGTON005923
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 976 of 1000




DOSWASHINGTON005924
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 977 of 1000




DOSWASHINGTON005925
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 978 of 1000




DOSWASHINGTON005926
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 979 of 1000




DOSWASHINGTON005927
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 980 of 1000




DOSWASHINGTON005928
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 981 of 1000




DOSWASHINGTON005929
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 982 of 1000




DOSWASHINGTON005930
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 983 of 1000




DOSWASHINGTON005931
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 984 of 1000




DOSWASHINGTON005932
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 985 of 1000




DOSWASHINGTON005933
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 986 of 1000




DOSWASHINGTON005934
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 987 of 1000




DOSWASHINGTON005935
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 988 of 1000




DOSWASHINGTON005936
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 989 of 1000




DOSWASHINGTON005937
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 990 of 1000




DOSWASHINGTON005938
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 991 of 1000




DOSWASHINGTON005939
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 992 of 1000




DOSWASHINGTON005940
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 993 of 1000




DOSWASHINGTON005941
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 994 of 1000




DOSWASHINGTON005942
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 995 of 1000




DOSWASHINGTON005943
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 996 of 1000




DOSWASHINGTON005944
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 997 of 1000




DOSWASHINGTON005945
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 998 of 1000




DOSWASHINGTON005946
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 999 of 1000




DOSWASHINGTON005947
   Case 2:20-cv-00111-RAJ Document 107-18 Filed 09/23/20 Page 1000 of 1000




DOSWASHINGTON005948
